DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objections to claims 15 & 27 are withdrawn.
The 112(b) antecedent basis rejections of claims 4 & 19, 20, 7 & 22, 15 & 30 are withdrawn.
The 112(b) structural relationship rejections of claims 5 & 20 are withdrawn.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 2/3/2022, with respect to the rejections of claims 1 & 16 have been fully considered and are persuasive, as the existing rejection and cited elements does not match the claimed “without the measurement object”. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of alternate embidiments and limitations of Grundhofer (US 20160134851).
While the examiner acknowledges the amendment overcomes the rejection to Grundhofer as originally written, different embodiments from the same reference teach the amended limitations as cited found below.
Claim Objections
Claim 16 is objected to because of the following informalities: The phrase “a a planar surface” has an extra indefinite article.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 16, the specification does not discuss the phrase “without the measurement object present [in place]”. While not inherently indefinite, as a negative limitation the original disclosure must recite the bounds of the exclusion. In this case the instant specification does not explicitly teach projecting a pattern without an object. See MPEP 2173.05(i). While e.g. paragraph 0008 teaches projecting a pattern without mentioning an object, this is not considered sufficient to constitute actively teaching an absence of an object.
Regarding the dependent claims, examiner’s position is that the applicant’s arguments are not persuasive for the independent claims. Accordingly, the rejection of the dependent claims is sustained in the absence of persuasive arguments to the contrary.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 12, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 the limitation "the pattern generator” has no antecedent basis. For purposes of examination, examiner presumes the limitation refers to the “light projector” of claim 1. As claims 6 & 7 depend upon and incorporate the limitations of claim 5, they are also rejected for the same reason.
Regarding the dependent claims, examiner’s position is that the applicant’s arguments are not persuasive for the independent claims. Accordingly, the rejection of the dependent claims is sustained in the absence of persuasive arguments to the contrary.

Regarding claims 12, 27 the limitations “the space” “the recording region” (and for claim 12) “the planar wall” have no antecedent basis. For purposes of examination, examiner reads these as the device of claims 1 and 16 respectively, and the claimed elements therein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-10, 16, 23-25 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Grundhofer (United States Patent Application Publication 20160134851).
As to claim 1, Grundhofer teaches a device for calibrating a measuring apparatus for measuring a measurement object extending along an axis, the device comprising: 
 	an active region with dimensions sufficient to include an entirety of the measurement object (Figure 9, where the active region is the region of image 1200); and 
 	a light projector (Figure 9, element 110) configured to project at least two different calibration patterns (paragraph 0025 “two or more calibration patterns may be projected”) filling the dimensions of the active region onto a planar surface (Figure 9, element 163 (also, element 163 is a projection surface and paragraph 0089 teaches a projection surface may be flat)) without the measurement object present (Figure 5 teaches projecting a pattern (step 501) and creating a distortion map (step 507) to calibrate the projector, and paragraph 0097 teaches using the calibrated projector in conjunction with projection 1200, indicating that the calibration is done without image 1200).
As to claim 8, Grundhofer teaches everything claimed, as applied above in claim 1, in addition a respective calibration pattern comprises geometrical shapes (Figures 4).
As to claim 9, Grundhofer teaches everything claimed, as applied above in claim 8, in addition the geometrical shapes are position-encoded (paragraph 0053).
As to claim 10, Grundhofer teaches everything claimed, as applied above in claim 8, in addition the geometrical shapes have a predetermined angular size (angular size inherently depends upon the size of the object (which in this case may be predetermined, paragraph 0053) and distance to the viewer (in Figure 1, elements 120a-b) which is also predetermined by placing them in a desired position before calibration starts).
As to claims 16, 23-25, the method would flow from the apparatus of claims 1, 8-10 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer, and in further view of Yamashita et al (United States Patent 9599463).
As to claim 2, Grundhofer teaches everything claimed, as applied above in claim 1, with the exception of a polarizer and/or a beam splitter configured to produce at least two calibration patterns laterally spatially displaced with respect to one another by a beam offset providing a measurement reference (Figure 1, element 23). It would have been obvious to one of ordinary skill in the art at the time of filing to have a polarizer and/or a beam splitter configured to produce at least two calibration patterns laterally spatially displaced with respect to one another by a beam offset providing a measurement reference, in order to more easily create identical patterns.
As to claim 3, Grundhofer in view of Yamashita teaches everything claimed, as applied above in claim 2, in addition Yamashita teaches the light projector comprises: a light source (Figure 1, element 21); collimation optics (Figure 1, element 22); and a pattern generator (Figure 1, elements 24a-b). It would have been obvious to one of ordinary skill in the art at the time of filing to have the light projector comprises: a light source ; collimation optics; and a pattern generator, in order to better shape the beam into a desired set of patterns.
As to claim 4, Grundhofer in view of Yamashita teaches everything claimed, as applied above in claim 3, in addition Yamashita teaches a pattern plate including at least one element selected from the group consisting of: a transmission structure, a refractive structure, diffractive structure (column 4, lines 1-2), a reflective structure, and a computer-generated hologram. It would have been obvious to one of ordinary skill in the art at the time of filing to have the pattern plate comprises at least one element selected from the group consisting of: a transmission structure, a refractive structure, diffractive structure, a reflective structure, and a computer-generated hologram, in order to more easily convert the light into a predetermined pattern.
As to claims 17-19, the method would flow from the apparatus of claim 2-4 respectively.
Claims 5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer in view of Yamashita, and in further view of Hoving et al (United States Patent Application Publication 20090268449).
As to claim 5, Grundhofer teaches everything claimed, as applied above in claim 1, in addition the light projector comprises: a light source (Figure 3, element 202).
 	Grundhofer does not teach a coherence reducer. However, it is known in the art as taught by Hoving. Hoving teaches a coherence reducer (Figure 3, element 17). It would have been obvious to one of ordinary skill in the art at the time of filing to have a coherence reducer, in order to adjust the speckle of the projected light.
 	Grundhofer does not teach collimation optics downstream of the light source in the beam path. However, it is known in the art as taught by Yamashita. Yamashita teaches collimation optics (Figure 1, element 22) downstream of the light source (Figure 1, element 21) in the beam path. It would have been obvious to one of ordinary skill in the art at the time of filing to have collimation optics downstream of the light source in the beam path, in order to better direct the light in a desired manner.
 	Grundhofer in view of Hoving does not teach a coherence reducer positioned between the pattern generator and collimation optics, however Yamashita teaches the collimation optics are downstream of the light source (Figure 1, element 22 is downstream of element 21), when the teachings of Hoving are introduced to modify the light source of Grundhofer, the claimed elements would obviously be in the claimed positions.
As to claim 20, the method would flow from the apparatus of claim 5.
Claims 6-7, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer in view of Yamashita in view of Hoving, and further in view of Morikawa et al (United States Patent Application Publication 20070153235).
As to claim 6, Grundhofer in view of Yamashita in view of Hoving teaches everything claimed, as applied above in claim 5, with the exception of the coherence reducer comprises birefringent plane-parallel plates. However, it is known in the art as taught by Morikawa. Morikawa teaches the coherence reducer comprises birefringent plane-parallel plates (Figure 2, element 7, also paragraphs 0017, 0023, 0118). It would have been obvious to one of ordinary skill in the art at the time of filing to have the coherence reducer comprises birefringent plane-parallel plates, in order to more accurately control the beam in a desired manner.
As to claim 7, Grundhofer in view of Yamashita in view of Hoving in view of Morikawa teaches everything claimed, as applied above in claim 6, in addition Morikawa teaches a multiplicity of birefringent plane-parallel plates arranged successively in the beam path (paragraph 0118).
 	While Morikawa does not explicitly teach the principal axes of a respective plate are rotated with respect to principal axes of a preceding plate by a non-zero angle, Morikawa teaches multiple plates (paragraph 0118) and the concept of rotating the diffusion elements to manipulate the beam coherency (paragraph 0011). It would have been obvious to one having ordinary skill in the art at the time of filing to have the plates rotated in the claimed manner, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II) “Routine Optimization”. Having the plates in the claimed orientation would be done in order to more accurately control the beam in a desired manner.
As to claims 21-22, the method would flow from the apparatus of claims 6-7 respectively.
Claims 11, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer in view of Yamashita, and further in view of Womack et al (United States Patent 5085502).
As to claim 11, Grundhofer in view of Yamashita teaches everything claimed, as applied above in claim 2, with the exception of a processor configured to account for an angular error between mutually displaced parts using triangulation during the calibration. However, it is known in the art as taught by Womack. Womack teaches a processor configured to account for an angular error between mutually displaced parts using triangulation during the calibration (column 1, lines 21-45). It would have been obvious to one of ordinary skill in the art at the time of filing to have a processor configured to account for an angular error between mutually displaced parts using triangulation during the calibration, in order to produce more accurate results.
As to claim 26, the method would flow from the apparatus of claim 11.
Claims 12, 15, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer.
As to claim 12, Grundhofer teaches constituent parts of the device, the space, the recording region or the planar wall or planar surface are movable relative to one another(Figure 1, elements 110, 160, 120a-b are shown hanging in space, and both the cameras and projectors are obviously indicated as being mobile (e.g. a hand-held camera with no teachings of a support or frame)). Additionally, It would have been obvious to one of ordinary skill in the art at the time the invention was filed have the elements movable, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. See MPEP 2144.04(V)(A). In this case, making the elements movable would be done in order to more easily adjust parameters such as angular size of the pattern elements.
As to claim 15, Grundhofer teaches everything claimed, as applied above in claim 1, in addition a processor (Figure 1, element 130) programmed to use a plurality of recordings of the measuring apparatus (paragraph 0025) to calculate a quality of the planar surface (paragraphs 0028-0032) and to correct an effect of the quality (paragraph 0082).
As to claims 27, 30 the method would flow from the apparatus of claims 12, 15 respectively.
Claims 13, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer, and further in view of Hof et al (United States Patent 5307151).
As to claim 13, Grundhofer teaches everything claimed, as applied above in claim 1, with the exception of the light projector comprises a material selected from the group consisting of: Zerodur, Suprasil, and fused silica. However, it is known in the art as taught by Hof. Hof teaches the light projector comprises a material selected from the group consisting of: Zerodur, Suprasil, and fused silica (column 8, lines 38-47). It would have been obvious to one of ordinary skill in the art at the time of filing to have the light projector comprises a material selected from the group consisting of: Zerodur, Suprasil, and fused silica, in order to remove instability due to thermal expansion.
As to claim 28, the method would flow from the apparatus of claim 13.
Claims 14, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer, and further in view of Cruz (United States Patent 4243877).
As to claim 14, Grundhofer teaches everything claimed, as applied above in claim 1, with the exception of at least one of an absorption cell and a reference station; wherein the light projector is optically stabilized by the at least one absorption cell or reference station. However, it is known in the art as taught by Cruz. Cruz teaches at least one of an absorption cell and a reference station (Figure 1, element 32); wherein the light projector is optically stabilized by the at least one absorption cell or reference station (column 6, lines 20-30). It would have been obvious to one of ordinary skill in the art at the time of filing to have at least one of an absorption cell and a reference station; wherein the light projector is optically stabilized by the at least one absorption cell or reference station, in order to insure a stable light beam.
As to claim 29, the method would flow from the apparatus of claim 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877